Exhibit Joint Filing Agreement The undersigned hereby agree to the joint filing on behalf of each of this statement on Schedule 13D (including amendments thereto) with respect to the Commnn Stock of Marine exploration, Inc., and that this Agreement be included as an Exhibit to such statement. This Joint Filing Agreement may be executed at different times and in two or more counterparts, each of which shall be deemed an original but all of which shall constitute but one and the same instrument. IN WITNESS WHEREFORE, the undersigned hereby execute this Agreement effective as of the date set forth below: Date:March 10, 2010 WESTMOUNTAJN PRIME, LLC By:BOCO Investments, LLC, its Majority Member /s/ Joseph C. Zimlich Joseph C. Zimlich, Manager BOCO INVESTMENTS, LLC By: /s/ Joseph C. Zimlich Joseph C. Zimlich, Manager PAT STRYKER LIVING TRUST /s/ Pat Stryker Pat Stryker, Trustee /s/Pat Stryker Pat Stryker, Individually
